DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the cross-section of the at least one of the one or more RF lead pins increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and a direction vertical thereto“ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1, 15, 19, and 20 each has the limitation, “wherein the cross-section of the at least one of the one or more RF lead pins increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and a direction vertical thereto.“  However the currently filed specification does not illustrate such an embodiment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “one or more RF lead pins,” does not reasonably provide enablement for one or more RF lead pins “wherein the cross-section of the at least one of the one or more RF lead pins increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and a direction vertical thereto.“  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The currently filed specification does not disclose any embodiment in which meets the entire limitation in claims 1, 15, 19, and 20, “wherein the cross-section of the at least one of the one or more RF lead pins increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (United States Patent Application Publication No. US 2010/0219518 A1, hereinafter “Hsu”).
So far as understood in claim 1, Hsu discloses a similar structure.  Figures 1-2C of Hsu disclose a flat no-leads package which comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) which in a mounted configuration is arranged in a center portion of the flat no-leads package.  The leadframe (100) comprises one or more RF lead pins (110a, 110b).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  At least one of the RF lead pins (110a, 110b) has a first contact surface for providing an external contacting on the bottom side of the flat no-leads package and a second contact surface for enabling an internal wire bonding to an IC chip (120) inside the flat no-leads package.  Figures 1-2C of Hsu disclose that the cross-section of the RF lead pins (110a, 110b) increases from the first contact surface to the second contact surface.  Hsu does not explicitly disclose that the cross-section of the RF lead pins (110a, 110b) 
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the shape of the RF lead pins to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Hsu.
So far as understood in claim 2, the flat no-leads package is a quad flat no-leads (QNF) package (abstract, p. 1, paragraph 3).
So far as understood in claim 5, at least one of the RF lead pins (110a, 110b) of the leadframe is comprised of a first portion at an outer side of the RF lead pin (110a, 110b) which is designed to provide via the first contact surface an electrical contactibility, a second portion at an inner side of the RF lead pin (110a, 110b) which comprises the second contact surface for providing a wire bond contactibility from the RF lead pin (110a, 110b) to a corresponding bond pad (note unlabeled square pads in figures 
So far as understood in claim 6, at least one of the first portion and second portion has a basically rectangular shape.
So far as understood in claim 8, Hsu does not disclose the exact trapezoidal shape of the third portion such that the longer side of the both parallel sides of the trapezoidal shaped third portion is bordering alongside the second portion and the shorter side of the both parallel sides of the trapezoidal shaped third portion is bordering alongside the first portion as that claimed by the applicant.  Although Hsu does not teach the exact shape as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Hsu.
So far as understood in claim 10, the isolating encapsulation (150) is encapsulating the leadframe such that only the first portion of the leadframe (110) is electrically contactable from the bottom side of the package.
So far as understood in claim 11, the leadframe (110) further comprises (p. 2, paragraph 34) at least one leadframe ground pin (110a) which is arranged adjacent to at least one of the one or more RF lead pins (110b).
So far as understood in claim 12, a gap between the leadframe ground pin (110) and the one or more RF lead pins (110b) is filled with the same material of the isolating encapsulation (150).
So far as understood in claim 14, Hsu does not explicitly disclose that the isolating encapsulation (150) is injection moulded.  However this places the claim into the form of a product-by-process claim:  
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Thorpe, 227 USPQ 964, 966; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  See also MPEP 2113.

Claim 14 is not patentable over Hsu regardless of the process used to deposit the isolating encapsulation, because only the final product is relevant, and not the process of making such as injection moulding.
So far as understood in claim 15, Hsu discloses a similar structure.  Figures 1-2C of Hsu disclose a packaged electronic component which comprises a flat no-leads package that comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) with at one or more RF lead pins (110b) and at least one leadframe grounding pin (110a).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  The IC chip (120) is arranged at least within the isolating encapsulation (150).  The IC chip (120) is mounted in a center portion of the flat no-leads package and is electrically connected via wire bonds (130) to the leadframe (110).  At least one of the one or more RF lead pins (110b) has a first contact surface for providing an external contacting on the bottom side of the flat no-leads package and a second contact surface for enabling an internal wire bonding to an IC chip (120) inside the flat no-leads package.  Figures 1-2C of Hsu disclose that the cross-section of the RF lead pins (110a, 110b) increases from the first contact surface to the second contact surface.  Hsu does not explicitly disclose that the cross-section of the RF lead pins (110a, 110b) increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and in a direction vertical thereto.  Although Hsu does not teach the exact shape of the RF lead pins such that cross-section of the RF lead pins increases without a 
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the shape of the RF lead pins to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Hsu.
So far as understood in claim 16, Hsu discloses the use of a wire bond (130) to electrically connect at least one of the one or more RF lead pins (110b) to the second surface of a corresponding bond-pad (note unlabeled square pads in figures 1A and 2A) of the IC chip (120).  Hsu does not explicitly disclose the use of at least three wire bonds.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to form additional wire bonds, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. Inc., 549 F.2d 833, 193 USPQ 8 (7th Cir. 1977).  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In view of the above, it would have been obvious to form at least three wire bonds.  Therefore claim 16 is not patentable over Hsu.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Dijkstra et al. (United States Patent Application Publication No. US 2008/0272475 A1, hereinafter “Dijkstra”).
So far as understood in claim 3, Hsu does not disclose that the QNF package has an air cavity so as to be configured as an air cavity flat no leads package (AQNF).  However figures 6-7 of Dijkstra discloses an air cavity packages for a radio frequency semiconductor chip.   Dijkstra discloses that air cavity packages are used to package radio frequency semiconductor chips since the encapsulated air improves the high frequency properties of the chip and its leads (p. 1, paragraph 4, p. 3-4, paragraph 30).  Dijkstra further states that this can be implemented with quad flat no-lead packages (p. 3, paragraph 28).  In view of Dijkstra, it would therefore be obvious to implement the Hsu quad flat no-lead package as an air cavity flat no leads package (AQNF).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Dijkstra as applied to claim 3 above and further in view of Mahulikar (USPN 5,559,306, hereinafter “Mahulikar”).
So far as understood in claim 4, in the device of Hsu constructed in view of Dijkstra, the isolating encapsulation of the AQNF package comprises a lid (68 – fig. 7 of Dijkstra).  Dijkstra does not disclose that the lid is made of ceramic.  However Mahulikar discloses the known use of a ceramic material as a lid material in a QNF package (abstract) as well as the use of various metals (column 4, lines 2-6).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a lid made of ceramic.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shibata et al. (USPN 5,723,902, hereinafter “Shibata”).
So far as understood in claim 7, Hsu does not disclose that the first portion or bottom surface of the lead has at least one rounded corner.  However Shibata discloses that the use of a lead with a rounded corner on its bottom surface provides a good fixation or bond (column 5, lines 3-7).  In view of Shibata, it would therefore be obvious to implement the first portion or bottom surface of the lead with at least one rounded corner.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Kasem et al. (USPN 6,249,041 B1, hereinafter “Kasem”).
So far as understood in claim 13, Hsu does not disclose that the isolating encapsulation/molding compound at least partially comprises plastic.  However Kasem discloses the known use of plastic as an encapsulation/molding compound material in a semiconductor device package (column 6, lines 5-15).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use an isolating encapsulation/molding compound which comprises plastic.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Song et al. (United States Patent Application Publication No. US 2001/0015485 A1, hereinafter “Song”).
So far as understood in claim 19, Hsu discloses a similar device.  Figures 1-2C of Hsu disclose a flat no-leads package which comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) which in a mounted configuration is arranged in a center portion of the flat no-leads package.  The leadframe (100) comprises at least one or more RF lead pins (110a, 110b).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  At least one of the one or more RF lead pins (110a, 110b) has a first contact surface for providing an external contacting on the bottom side of the flat no-leads package and a second contact surface for enabling an internal wire bonding to an electronic circuit (there is an electronic circuit in the IC chip (120)) inside the flat no-leads package.  Figures 1-2C of Hsu disclose that the cross-section of the RF lead pins (110a, 110b) increases from the first contact surface to the second contact surface.  Hsu does not explicitly disclose that the cross-section of the RF lead pins (110a, 110b) increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and in a direction vertical thereto.  Although Hsu does not teach the exact shape of the RF lead pins such that cross-section of the RF lead pins increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and a vertical direction as that claimed by the applicant: 
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the shape of the RF lead pins to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Hsu.  It is understood that the flat no-leads package of Hsu is mounted on and electrically connected to a substrate so as provide functioning and exterior electrical communication with the circuitry inside the flat no-leads package.  Hsu does not disclose that the substrate is a printed circuit board with an insulating plate.  However Song disclose the known use of a printed circuit board with an insulating plate as well as wiring films as a substrate (p. 2, paragraph 31).  It would be obvious to implement a printed circuit board with an insulating plate as the mounting substrate for the flat no-leads package of Hsu since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a printed circuit board with an insulating plate as the mounting substrate for the flat no-leads package of Hsu.  In the device of Hsu constructed in view of Song, the flat no-leads package is mounted on the insulating plate of the printed circuit board.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Openlander et al. (USPN 5,072,189, hereinafter “Openlander”).
So far as understood in claim 20, Hsu discloses a similar device.  Figures 1-2C of Hsu disclose a flat no-leads package which comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) which in a mounted configuration is arranged in a center portion of the flat no-leads package.  The leadframe (100) comprises at least one or more RF lead pins (110a, 110b).  An 
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

.  

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.   The applicant has amended claims 1, 15, 19, and 20 to each include the limitation, “wherein the cross-section of the at least one of the one or more RF lead pins increases without a hard edge or step from the first contact surface to the second contact surface both in a horizontal direction and a direction vertical thereto.“  However the currently filed specification, including the drawings, does not illustrate such an embodiment.  Furthermore the applicant has not disclosed any unobvious or unexpected results from such a structural limitation.  As discussed in the above Office action, this new limitation has been found to be unpatentable over the Hsu reference.  As for the argument that the Hsu reference does not disclose a first contact surface which provides an external contacting surface (p. 8-9 of the response), the examiner respectfully disagrees.  Figures 1B and 2B of Hsu each discloses a cross-section view of the flat no-leads package.  The leads (110a, 210a) and the die pads (110c, 210c) have a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817